Citation Nr: 1821072	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-25 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for bilateral foot disability.

3. Entitlement to service connection for low back disability.

4. Entitlement to an initial rating in excess of 10 percent for a psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD), prior to March 20, 2012.

5. Entitlement to a rating in excess of 50 percent for a psychiatric disability, to include depressive disorder and PTSD, from March 20, 2012 to September 12, 2006.

6. Entitlement to a rating in excess of 70 percent for a psychiatric disability, to include depressive disorder and PTSD, from September 12, 2016.

7. Entitlement to an initial rating in excess of 30 percent for nephrolithiasis status post lithotripsy (previously rated as kidney stones bilateral) (hereinafter ?nephrolithiasis").

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to December 2011.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012, February 2013, November 2016, and August 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, Montgomery, Alabama, and Winston-Salem, North Carolina, respectively.  Jurisdiction over all matters now resides with the Winston-Salem RO.

In November 2017, the Veteran testified at a travel Board hearing before the undersigned at the Winston-Salem RO.  A transcript of that hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD and depressive disorder diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

At his November 2017 travel Board hearing, the Veteran raised the issue of entitlement to a TDIU due to his service-connected psychiatric disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered ?part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During his hearing, the Veteran stated that he ceased working in July 2017 due to his service-connected psychiatric disability, noting an inability to focus on work tasks as well as suicidal thoughts.  As the record raises a question of whether the Veteran is unemployable due to his service-connected disabilities, TDIU is properly before the Board.

The Board notes that the Veteran filed a timely notice of disagreement in February 2012, contending that he is entitled to an initial rating for his psychiatric disability in excess of 10 percent for the entirety of the appeal.  A February 2013 rating decision assigned a 50 percent evaluation for the Veteran's psychiatric disability effective March 20, 2012.  Thereafter, a November 2016 rating decision assigned a 70 percent evaluation for the Veteran's psychiatric disability effective September 12, 2016.  As the rating periods from March 20, 2012 to September 12, 2016 and from September 12, 2016 are not the maximum allowable, the issues remain on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that in a November 2016 rating decision, the RO granted service connection for nephrolithiasis, assigning a noncompensable rating from December 29, 2011 and a 30 percent rating from August 21, 2014.  In April 2017, the Veteran submitted a timely notice of disagreement in response to the November 2016 rating decision, seeking an initial compensable rating prior to August 21, 2014 and an initial rating in excess of 30 percent from August 21, 2014.  An October 2017 rating decision assigned an initial rating of 30 percent from December 29, 2011.  As the Veteran filed a notice of disagreement as to the November 2016 rating decision and a statement of the case has not been issued, a remand is required.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issues of entitlement to service connection for hypertension and low back disability and entitlement to an increased initial rating for nephrolithiasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of bilateral foot disability.

2. Resolving reasonable doubt in favor of the Veteran, prior to March 20, 2012, the Veteran's psychiatric disability has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as suicidal ideation, near-continuous depression, and impaired impulse control.

3. Resolving reasonable doubt in favor of the Veteran, from March 20, 2012 to September 12, 2016, the Veteran's psychiatric disability has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as suicidal ideation, near-continuous depression, and impaired impulse control.

4. From September 12, 2016, the Veteran's psychiatric disability has been manifested by occupational and social impairment, with deficiencies in most areas, but not by total occupational and social impairment.

5. The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Prior to March 20, 2012, the criteria for an initial rating of 70 percent for a psychiatric disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2017).

3. From March 20, 2012 to September 12, 2016, the criteria for a rating of 70 percent for a psychiatric disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411, General Rating Formula for Mental Disorders (2017).

4. From September 12, 2016, the criteria for a rating in excess of 70 for a psychiatric disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411, General Rating Formula for Mental Disorders (2017).

5. The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in February 3, 2011, December 2012, and July 2017.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

B.  Factual Background and Analysis

The Veteran contends his bilateral foot disability is related to service.  Specifically, the Veteran asserts that his bilateral foot disability resulted from contracting cellulitis in his feet while deployed to Iraq.
 
A review of the Veteran's service treatment records (STRs) show that the Veteran contracted cellulitis in his feet in 2009, while deployed to Iraq.  From 2010 to 2011, the Veteran's STRs note intermittent bilateral foot pain and recurring blisters on the Veteran's feet.  An in-service VA examination in February 2011 noted full range of motion in the Veteran's feet and ankles, without pain on motion, and no skin abnormalities on either foot.  The examiner noted the Veteran's bilateral foot disorder had resolved, and there was no evidence of a current bilateral foot disability.
 
Subsequent to service, within one year of separation, the Veteran's post-service VA treatment records are negative for signs and symptoms related to a bilateral foot disability.  Thereafter, post-service VA treatment records reflect complaints of bilateral foot pain, but no diagnosis of a bilateral foot disability.  VA treatment records show no foot lesions or ulcers, and x-rays performed reflect unremarkable soft tissue and no acute bony abnormalities.

During his November 2017 travel Board hearing, the Veteran testified that ever since he contracted cellulitis in his feet while deployed to Iraq from 2009 to 2010, he experiences constant bilateral foot pain and decreased range of motion.  He indicated that he never sought treatment for his foot pain and that, while he obtained a referral from his primary care physician for a referral to see a podiatrist, he never followed-up with an appointment.

After consideration of the entire record and the relevant law, the Board finds that service connection for a bilateral foot disability is not warranted.  

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is simply no indication in the record that the Veteran has a current diagnosis of a bilateral foot disability, or that he has had any such diagnosis at any time during the appeal period.  While the Veteran's STRs show he contracted bilateral foot cellulitis during service, prior to separation from service, a February 2011 VA examination report confirmed the Veteran's bilateral foot cellulitis had resolved.  While the Veteran's post-service VA treatment records  reflect reports of bilateral foot pain, upon further examination and testing, no lesions or ulcers were found on the Veteran's feet and the soft tissue on the Veteran's feet was unremarkable.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a bilateral foot disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Entitlement to Higher Ratings

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

In February 2012, February 2013, and November 2016 rating decisions, the Veteran's psychiatric disability was evaluated under 38 C.F.R. § 4.130, DC 9411 (2017).  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in the rating formula are examples, not an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that ?any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, ?a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  ?The regulation's plain language highlights its symptom-driven nature" and ?symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).

B.  Factual Background and Analysis

The Veteran contends that he is entitled to an initial disability rating for his psychiatric disability in excess of 10 percent prior to March 20, 2012, a disability rating in excess of 50 percent from March 20, 2012 to September 12, 2016, and a disability rating in excess of 70 percent from September 12, 2016.  

Initial Rating Period Prior to March 20, 2012

The Veteran's STRs reflect that from 2009 until separation from service in December 2011, the Veteran experienced severe anger issues, suicidal and homicidal ideations, panic attacks, anxiety, and depression.  Upon returning from deployment to Iraq in 2010, the Veteran began experiencing anxiety and panic attacks.  He found it difficult to be around crowds.  More importantly, he experienced severe bouts of anger, evidenced through road rage and verbal arguments with others.  He stated he was afraid he would harm others.  During an in-service VA examination in March 2011, the Veteran exhibited symptoms of depression, irritability, decreased energy, loss of interest in activities, and suicidal ideation.  He was treated with anti-depressants.  In an April 2011 medical evaluation during service, the Veteran reported experiencing considerable stress while deployed to Iraq, as he was often pressured by supervisors to lose weight, and even after he lost weight, he was not promoted.  He experienced depression on a daily basis, became irritable, and lost interest in activities.  In September 2011, the Veteran was found unfit to continue service due to his diagnosed major depressive disorder.

Post-service VA treatment records from January to March 2012, shortly after the Veteran's separation from service in December 2011, show a diagnosis of and treatment for PTSD.  The Veteran symptoms included depression, feelings of anger, isolation from others, and nightmares.     

During his November 2017 travel Board hearing, the Veteran testified that during service, upon return from deployment to Iraq, he experienced suicidal and homicidal ideations.  He stated that he had uncontrollable anger, resulting in outbursts towards others and multiple road rage encounters.  In 2010, his wife began assisting him with daily activities, to include getting dressed and personal hygiene needs.  The Veteran indicated that from 2011 to 2012 he experienced chronic depression and isolated himself from others nearly every day, for periods of two to three weeks at a time. His wife testified that he would lie in bed and stare at the walls, not wanting to do anything.

Upon review of the record, the Board finds that an initial rating in excess of 10 percent for the Veteran's psychiatric disability prior to March 2012 is warranted.  The evidence from the Veteran's STRS, post-service VA treatment records from January to March 2012, and testimony by the Veteran and his wife reflect that the Veteran's psychiatric disability more nearly approximates a 70 percent rating for occupational and social impairment, with deficiencies in most areas, due to symptoms of suicidal ideation, near-continuous depression, and impaired impulse control.

The Board finds particularly persuasive the Veteran's STRs, VA treatment records from 2012, as well as hearing testimony by the Veteran and his wife.  The Veteran's STRs clearly demonstrate that from his 2010 return from deployment in Iraq up until his release from service, he reported and was treated for severe and continuous depression, impaired impulse control, and suicidal and homicidal ideations due to his psychiatric disability.  During his November 2017 Board hearing, the Veteran testified that due to his psychiatric disability, if his wife did not help him with day-to-day activities, he would be unable to do them himself.  His wife testified that after separation from service, the Veteran was severely depression and isolated himself from others.  When they did go out, he experienced road rage and would turn the car around and drive after people yelling at them.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's wife is competent to report that she witnessed the above symptoms in relation to the Veteran's psychiatric disability.  Moreover, the Board finds the lay statements of record to be credible.  The Veteran's STRs and post-service VA treatment records reaffirm the severity and frequency of the Veteran's psychiatric disability described by the Veteran and his wife.  Therefore, the Veteran's STRs, post-service VA treatment records from 2012, and November 2017 hearing testimony by the Veteran and his wife hold the most probative weight.

The Board has considered whether a 100 percent disability rating is warranted for the Veteran's psychiatric disability prior to March 20, 2012.  According to the evidence of record, the Veteran's overall symptoms do not demonstrate total occupational and social impairment prior to March 20, 2012, as he did not experience delusions or hallucinations, he did not act on his suicidal and homicidal ideations, nor did he experience gross impairment in thought process, memory loss, or disorientation to time or place.  Although the Veteran demonstrated the need for assistance from his wife with getting dressed and personal hygiene needs, he was still able to leave his home and drive a car on his own.  Therefore, the Veteran's psychiatric disability does not warrant a 100 percent initial disability rating prior to March 20, 2012.

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent initial disability rating, but no higher, is warranted for the Veteran's psychiatric disability prior to March 20, 2012.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.130, DC 9411; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that, overall, the Veteran's symptoms (including suicidal ideation, near-continuous depression, and impaired impulse control) are of similar duration, frequency, and severity as those described for the 70 percent rating under occupational and social impairment, with deficiencies in most areas, prior to March 20, 2012.  Accordingly, an initial disability rating of 70 percent for a psychiatric disability, to include depressive disorder and PTSD, prior to March 20, 2012 is granted.

Rating Period from March 20, 2012 to September 12, 2016

The Veteran was afforded a VA examination for his psychiatric disability in December 2012.  The Veteran exhibited symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  He was diagnosed with PTSD and depressed disorder.

Post-service VA treatment records from March 2012 to September 2016 show the Veteran experienced outbursts of anger, suicidal ideation, and chronic depression.

In a January 2013 statement, the Veteran's wife indicated he is constantly depressed, has no desire to leave the house, has difficulty getting out of bed, experiences extreme road rage, and she feels that he is a threat to others.

Upon review of the record, the Board finds that a rating in excess of 50 percent for the Veteran's psychiatric disability from March 20, 2012 to September 12, 2016 is warranted.  The evidence from the Veteran's December 2012 VA examination, post-service VA treatment records from March 2012 to September 2016, and the January 2013 statement by the Veteran's wife reflect that the Veteran's psychiatric disability more nearly approximates a 70 percent rating for occupational and social impairment, with deficiencies in most areas, due to symptoms of suicidal ideation, near-continuous depression, and impaired impulse control.

The Board finds particularly persuasive the Veteran's post-service VA treatment records from March 2012 to September 2016, as well as the Veteran's wife's January 2013 statement.  Post-service VA treatment records show that after March 2012, the Veteran continued to seek treatment for his psychiatric disability, for which he experienced outbursts of anger, suicidal ideation, and near-continuous depression.  Additionally, he experienced irritability, nightmares, and social isolation.  In her January 2013 statement, the Veteran's wife reaffirmed the symptoms reflected in the Veteran's post-service VA treatment records from 2013 to 2016, specifically that he was constantly depressed, experienced angry outbursts, and that he had no desire to go out in public.  Therefore, post-service 
VA treatment records from 2013 to 2016 and the Veteran's wife's January 2013 statement hold the most probative weight.

The Board has considered whether a 100 percent disability rating is warranted for the Veteran's psychiatric disability from March 20, 2012 to September 12, 2016.  As previously stated, according to the evidence of record, the Veteran's overall symptoms do not demonstrate total occupational and social impairment during this period of time, as he did not experience delusions or hallucinations, he did not act on his suicidal and homicidal ideations, nor did he experience gross impairment in thought process, memory loss, or disorientation to time or place.  While the Veteran often relied on his wife for assistance with getting dressed and personal hygiene needs, he was not totally impaired, as post-service VA treatment records showed improvement in this area, where the Veteran was able to independently care for his personal hygiene needs and leave the house on his own.  Therefore, the Veteran's psychiatric disability does not warrant a 100 percent initial disability rating from March 20, 2012 to September 12, 2016.

For all the forgoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent rating, but no higher, is warranted for the Veteran's psychiatric disability from March 20, 2012 to September 12, 2016.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.130, DC 9411; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that, overall, the Veteran's symptoms (including suicidal ideation, near-continuous depression, and impaired impulse control) are of similar duration, frequency, and severity as those described for the 70 percent rating under occupational and social impairment, with deficiencies in most areas from March 20, 2012 to September 12, 2016.  Accordingly, a rating of 70 percent for a psychiatric disability, to include depressive disorder and PTSD, from March 20, 2012 to September 12, 2016 is granted.

Rating Period from September 12, 2016

The Veteran was afforded a VA examination for his psychiatric disability in September 2016.  The Veteran exhibited symptoms of near-continuous depression, feelings of isolation and helplessness, no interest in activities, and fear of crowds.  He was diagnosed with PTSD and persistent depressive disorder.

Post-service VA treatment records from September 2016 continue to show diagnosis of and treatment for PTSD and depression.  The record reflects the Veteran experienced outbursts of anger, suicidal ideation, and chronic depression.  Specifically, treatment records from 2018 reflect the Veteran experienced occasional suicidal thoughts, ongoing depression, irritability, self-isolation, and low motivation.

Upon review of the record, the Board finds that a rating in excess of 70 percent for the Veteran's psychiatric disability from September 12, 2016 is not warranted.  The evidence from the Veteran's September 2016 VA examination and post-service VA treatment records from September 2016 to the present reflect that the Veteran's psychiatric disability more nearly approximates a 70 percent rating for occupational and social impairment, with deficiencies in most areas, due to symptoms of suicidal ideation, near-continuous depression, and impaired impulse control.

Based on the evidence of record, the Veteran has not demonstrated the symptoms necessary for a 100 percent rating from September 12, 2016.  No hallucinations or delusions were reported during his September 2016 VA examination, and he denied the same throughout his post-service VA treatment records from 2016 to the present.  Additionally, his orientation to time, place, and person was intact during his September 2016 VA examination.  Further, post-service VA treatment records reflect the Veteran was able to independently ambulate and care for his personal hygiene needs.  Therefore, the Veteran's PTSD does not warrant a 100 percent disability rating for this period.  Accordingly, as of September 12, 2016, the Board finds that the current 70 percent disability rating for the Veteran's psychiatric disability, to include depressive disorder and PTSD is appropriate.

In sum, the Board concludes that an initial disability rating of 70 percent, but no higher, is warranted for the Veteran's psychiatric disability prior to March 20, 2012.  Additionally, the Board finds that a rating of 70 percent, but no higher, is warranted for the Veteran's psychiatric disability from March 20, 2012 to September 12, 2016.  Lastly, the Board finds that the current 70 percent disability rating for the Veteran's psychiatric disability from September 12, 2016 is appropriate, and a rating in excess of 70 percent from September 12, 2016 is not warranted.

IV.  Entitlement to a TDIU

A.  Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017).  Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356   (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).  The central inquiry is, ?whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to any non-service-connected condition or advancing age.  38 C.F.R. §§ 3.341, 4.16, 4.19.

B.  Factual Background and Analysis

The Veteran contends that his service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.

As a preliminary matter, the Board notes that the August 2017 rating decision denied entitlement to a TDIU because the Veteran had not completed a VA Form 21-8940.  The Board finds that, despite the absence of a VA Form 21-8940, the Veteran has sufficiently contended that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment and provided enough educational and professional history to make a TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board further finds that the functional impairments caused by the Veteran's service-connected disabilities overshadow any professional skills acquired during and after service and preclude him from obtaining and maintaining a substantially gainful occupation.  For the reasons discussed below, the Board finds that a TDIU is warranted.

Presently, the Veteran's service-connected disabilities include a psychiatric disability, evaluated at 70 percent from December 29, 2011; and nephrolithiasis, evaluated at 30 percent from December 29, 2011.  The Veteran's combined disability rating from December 29, 2011 is 79 percent, to include the Board's decision to grant an increased initial disability rating of 70 percent for a psychiatric disability prior to March 20, 2012.  Accordingly, the Veteran meets the schedular criteria for consideration for the assignment of a TDIU.  38 C.F.R. § 4.16(a)(2017).

The Veteran has a high school education and holds an Associate's degree.  His prior work experience includes automotive mechanic work and employment as a car salesman.

In a September 2012 statement, the Veteran indicated that he has been unemployed for the prior 10 months following separation from service due to his service-connected disabilities, specifically, his psychiatric disability.  

During his December 2012 VA examination, the Veteran indicated he attempted to obtain employment following service, but was unsuccessful.  The examiner diagnosed him with PTSD and depression, which affected his social functioning.

During his September 2016 VA examination, the Veteran reported symptoms of near-continuous depression, feelings of isolation, and no desire to participate in activities.  He stated that he was still unemployed, indicating that while he was able to obtain job interviews, he became anxious during the interviews, could not answer the questions asked, and was, therefore, not hired.  The examiner was unable to opine as to how the Veteran would get along in a work environment since he had not been employed following separation from service in December 2011, but found that the Veteran's social impairment had worsened since his prior VA examination in December 2012, citing to the Veteran's inability to establish and maintain effective relationships.

During his November 2017 Board hearing, the Veteran testified that following separation from service, he was unable to secure employment until January 2017.  At that time, he was hired to perform janitorial work at a local airport.  Due to his inability to focus on tasks, resulting in disciplinary action, as well as suicidal thoughts, in July 2017, he was offered the option to resign from his job in lieu of termination.  Additionally, the Veteran stated that while he obtained an Associate's degree in May 2016, he encountered difficulty in school, taking longer to complete courses due to his service-connected psychiatric disability.

The Veteran's post-service VA treatment records show that he has continued to receive treatment for his service-connected psychiatric disability from 2012 to the present.  His symptoms include, but are not limited to, near-continuous depression, anxiety, suicidal ideation, irritability, anger outbursts, self-isolation, and difficulty with concentration.  

Upon review of the record, the Board finds that entitlement to a TDIU is warranted. The symptoms documented on VA examinations associated with the Veteran's service-connected psychiatric disability include psychological symptoms of suicidal ideation, near-continuous depression, impaired impulse control, anxiety, disturbances of motivation and mood, and the inability to establish and maintain effective relationships.  The evidence shows that the Veteran's service-connected psychiatric disability impedes his ability to work due to his impairment in social and occupational areas of functioning.  The Board finds that the Veteran's training and prior employment as a mechanic, car salesman, and janitor would require him to interact with other people to perform his job, and that given the symptoms associated with his psychiatric disability, it would be extremely difficulty for the Veteran to work with and interact with customers and co-workers.  Additionally, the Board is unaware of any sedentary job that the Veteran could perform given his psychiatric symptoms.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of his service-connected  psychiatric disability.  Accordingly, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to service connection for bilateral foot disability is denied.

Entitlement to an initial rating of 70 percent, but no higher, for a psychiatric disability, to include depressive disorder and PTSD, prior to March 20, 2012 is granted.

Entitlement to a rating of 70 percent, but no higher, for a psychiatric disability, to include depressive disorder and PTSD, from March 20, 2012 to September 12, 2016 is granted.

Entitlement to a rating in excess of 70 percent for a psychiatric disability, to include depressive disorder and PTSD, from September 12, 2016 is denied.

Entitlement to a TDIU is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Low Back Disability

The Veteran's post-service VA treatment records from 2015 to the present reflect several diagnoses pertaining to the Veteran's low back, specifically, disc protrusion at the L4-5 level of the lumbar spine, lumbar radiculopathy, and mild to moderate multilevel disc degeneration of the lumbar spine.  The Board notes that the Veteran has not been provided with an examination addressing his claimed low back disability.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d).

The Board finds that an examination is necessary to determine whether the Veteran's low back disability was incurred in or is related to service.  The Veteran has provided lay evidence through his November 2017 Board hearing testimony that he began experiencing low back problems during service following his return from deployment in Iraq in 2010.  The Veteran's STRs reflect reports of and treatment for low back pain and a lumbar strain between 2010 and 2011.  On remand, the Veteran should be afforded a VA examination to determine the etiology of his low back disability.



Hypertension

The Veteran's STRs reflect isolated high blood pressure readings, as well as a January 2011 note that the Veteran was instructed on dietary management pertaining to hypertension.  While the Veteran's post-service VA treatment records do not reflect a current diagnosis of hypertension, these records reflect symptoms pertaining to high blood pressure, as well as elevated blood pressure readings, such as a July 2012 reading of 180/91.  Additionally, the Veteran testified at his November 2017 Board hearing that he was prescribed Lipitor for high blood pressure during service, he currently experiences symptoms related to chest pain, dizziness, and sweating, and that blood pressure checks performed at his home often reflect readings of 160/90.  Further, he testified that around March or April 2017, he went to the emergency room at Murphy Medical Center for chest pain.  These records do not appear to be in the Veteran's claims file.  They appear to be relevant, as they may reflect a current diagnosis, as well as a history of symptoms.  On remand, the AOJ should attempt to obtain these outstanding treatment records and the Veteran should be afforded a VA examination to determine the etiology of his claimed hypertension.

Nephrolithiasis

In November 2016, the RO assigned a noncompensable evaluation from December 29, 2011 and a 30 percent evaluation from August 21, 2014 for the Veteran's nephrolithiasis.  In April 2017, the Veteran submitted a timely notice of disagreement.  Thereafter, in an October 2017 rating decision, an initial rating of 30 percent was assigned from December 29, 2011.  It does not appear that a statement of the case was issued as to the Veteran's April 2017 notice of disagreement.  It is therefore proper to remand the issue entitlement to an initial rating in excess of 30 percent for nephrolithiasis ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA and private treatment records for the Veteran not already associated with the file, to specifically include treatment records from Murphy Medical Center, referenced in the Veteran's November 2017 Board hearing transcript.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed low back disability.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other.  

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed low disability is etiologically related to the Veteran's active service.

In rendering the requested opinion, the examiner should consider the Veteran's:  (1) STRs from August 2010, October 2010, April 2011, and June 2011, which show reports of and treatment for low back pain and a lumbar strain; and (2) VA treatment records from 2015 to the present, which show diagnoses of disc protrusion at the L4-5 level of the lumbar spine, lumbar radiculopathy, and mild to moderate multilevel disc degeneration of the lumbar spine.

3. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosis of hypertension.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other.  

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of hypertension is etiologically related to the Veteran's active service.

In rendering the requested opinion, the examiner should specifically consider: (1) the Veteran's in-service blood pressure readings; and (2) the Veteran's blood pressure readings from VA treatment records shortly after his separation from service.

4. Issue the Veteran a statement of the case addressing the issue of entitlement to an initial rating in excess of 30 percent for nephrolithiasis.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

5. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


